DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed May 1, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Status

	This office action is in response to the restriction requirements submitted 12/21/2021.

	Applicant elects Group I, claims 1-7 for examination without traverse.
	
	Applicant reserves the right to file a Divisional Application to non-elected claims 8-14.

	Claims 1-14 are currently pending.
	Claims 1-7 have been examined on the merits in the office action below
Election/Restrictions
Applicant’s election without traverse of  Group I in the reply filed on 12/21/2021 is acknowledged.
Claim8-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on12/21/2021.

	
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue et al (US 9698412 B2).

	As to claim 1, Inoue discloses a negative electrode for a secondary battery comprising [Abstract]: a negative electrode active material layer including at least a silicon-based active material [C2L60-65] and a binder [C12L30-32]; and a negative electrode current collector [C12L18-20], the silicon-based active material [C7L25] having an amorphous region including lithium (Particles of the negative electrode active material 101 are not necessarily in a spherical shape and the particles may have given shapes different from each other [C6L61-64] defining an amorphous and island-shaped lithium carbonate ([C9L14-17], see Fig. 1B) being distributed in the amorphous region [C10L10-18, Fig. 1B]. 

    PNG
    media_image1.png
    469
    688
    media_image1.png
    Greyscale

(Inoue Fig. 1B Annotated for illustration)
	
	

claim 7, Inoue discloses a secondary battery comprising at least: a positive electrode; a negative electrode; and an electrolyte, the negative electrode being the negative electrode for a secondary battery described in claim l [C19L22-36].

	Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US9698412B2).

	As to claim 2, the rejection of claim 1 is incorporated, Inoue discloses island-shaped lithium carbon and further teaches that the size may be adjusted, the size of the inorganic compound film 102 attached on the surface of the particle of the negative electrode active material 101 can be appropriately adjusted depending on conditions of a sol-gel method described later, the shape or state of a surface of a negative electrode active material to be used, or the like [C8l15-21]. Where by adjusting film 102 necessitates the adjust of film 103 which exist on the exposed portion of the negative electrode active material 101 [C9L20-22].
	The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the 

7. 	Claim(s) 3 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inoue et al. (US9698412B2).

	As to claim 3, Inoue discloses a silicon based negative electrode active material layer with an amorphous region including lithium and island-shaped lithium carbonate distributed in the amorphous region and a binder. Possessing the same materials and configured in similar manner would provide the same material characteristics. It is deemed a peak intensity at 6.7 ppm, is an inherent characteristic of the specifically disclosed negative electrode active material. 
	In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US9698412B2) as applied to claim 3 above, and in further view Numata et al (WO2010071166A1).

	As to claim 4, Inoue discloses a negative electrode with silicon active material but is silent on the silicon-based active material has a lithium predoping quantity of 2.3 mols (per silicon) or less.
	Numata discloses a negative electrode with silicon active material [Abstract] and further teaches lithium ions predoped into silicon with respect to 1 mol of silicon [539-540] in range of 1.4 mol to 3.8 mol [546-547].
	In addition, the doping amount of Li by the electrochemical means after the heating of the silicon oxide particles is preferably in the range of 1.4 mol to 3.8 mol with 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inoue to incorporate the doping ranges of Numata to promote the formation of an amorphous Li—Si alloy and prevent cracks may proceed even into the interiors of the particles.
	
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

9. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US9698412B2) as applied to claim 1 above, and further evidenced by Loaiza et al. (Journal of Materials Chemistry A Issue 24 2017) .
	As to claim 5, Inoue discloses a negative electrode with silicon active material but is silent on the silicon active material including Li15Si4.
	Loaiza discloses a negative electrode with silicon active material [Abstract] and further teaches Silicon considered modern anode materials as they can undergo alloying reactions with lithium while delivering high capacities. It has been demonstrated that silicon in its highest lithiated state can deliver up to ten times more capacity than graphite for Li15Si4 [Introduction].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inoue to incorporate the lithium compound of Loaiza to increase the capacity of the electrode.

	
10. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US9698412B2) in view of Loaiza et al. (Journal of Materials Chemistry A Issue 24 2017), as applied to claim 5 above, and in further view of Numata et al (WO201007116A1)

	As to claim 6, Inoue discloses a negative electrode with silicon active material but is silent on the silicon-based active material has a lithium predoping quantity of 2.3 mols (per silicon) or less.
	Numata discloses a negative electrode with silicon active material [Abstract] and further teaches lithium ions predoped into silicon with respect to 1 mol of silicon [539-540] in range of 1.4 mol to 3.8 mol [546-547].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728

/Maria Laios/Primary Examiner, Art Unit 1727